Citation Nr: 0921750	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-14 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk





INTRODUCTION

The Veteran had active duty military service from December 
1976 to November 1985 and from October 1986 to May 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.


FINDINGS OF FACT

1. The competent evidence of record demonstrates that the 
Veteran's current bilateral hearing loss is related to his 
active duty service.

2. The competent evidence of record demonstrates that the 
Veteran's current tinnitus is not related to his active duty 
service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2. Bilateral tinnitus was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2005 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the letter dated in June 2005 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the June 2005 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the June 2005 letter was sent to the 
Veteran prior to the September 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although the notice was sent after the initial 
adjudication of the Veteran's claims, the Board finds this 
error to be nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and an April 2006 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder.  Although the Veteran identified private 
treatment records pertaining to the issues in this claim 
which have not been obtained, the Veteran noted that the 
records are being withheld because he has not fully paid for 
the corresponding treatment.  Thus, attempts to procure these 
records would be futile.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the Veteran 
was afforded a VA examination with respect to all of the 
issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


II. Analysis

A. Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Where a veteran who served for ninety days develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection in this 
capacity requires a current disability, an in-service 
event(s) to which the disability could relate, and an 
established nexus between the two.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

In this case, the Veteran has presented competent medical 
evidence that he meets the definition of hearing loss in each 
of his ears.  At his March 2006 VA medical examination, the 
Veteran scored 40 decibels or above at 4,000 Hertz in his 
right ear and at 2,000 and 4,000 Hertz in his left ear.  
Since one score at 40 decibels or above qualifies as hearing 
loss under the regulation, and since the Board finds no 
reason to dispute the credibility of the scores, the Board 
finds the Veteran suffers from current hearing loss in both 
of his ears.  38 C.F.R. § 3.385 (2008).

Additionally, the Board finds that the Veteran suffered 
events of acoustic trauma during service.  Service treatment 
records from April 1977 and April 1979 state that the Veteran 
was issued earplugs because he was exposed to high intensity 
noise and worked in noisy areas.  A July 1979 record states 
that the Veteran received double protection because he had an 
appreciable level of hearing loss.  This statement indicates 
that although the Veteran may have been using earplugs, the 
protection was insufficient for the level of noise exposure 
he experienced.  A later record from July 1987 states that 
the Veteran worked in a high-noise area.  

Finally, the Board finds that the evidence of record 
demonstrates that the Veteran's hearing loss began in 
service.  As state above, a July 1979 service treatment 
record states that the Veteran had developed an appreciable 
level of hearing loss.  In July 1987, the Veteran was 
diagnosed with hearing loss.  Records from June 1988 and July 
1989 state that the Veteran experienced a significant 
threshold shift in his hearing.  

Corresponding audiograms taken during service verify that the 
Veteran suffered from hearing loss as defined by 38 C.F.R. 
§ 3.385 during his active duty service.  In January 1979, the 
Veteran scored above 40 decibels at 4,000 Hertz in his right 
ear.  In September 1981, the Veteran scored above 40 decibels 
at 500 and 4,000 Hertz in his right ear.  In August 1983, the 
Veteran scored 40 decibels at 4,000 Hertz in his right ear.  
In May 1987, the Veteran scored above 40 decibels at 3,000 
Hertz in his left ear.  In July 1989 and October 1990, the 
Veteran scored 40 decibels at 4,000 Hertz in his right ear.  
These findings demonstrate that the Veteran suffered from 
hearing loss under the regulation at multiple points 
throughout his active duty service.

The Board acknowledges the March 2006 VA medical examiner's 
opinion that the Veteran's hearing loss is not related to his 
active duty service.  However, the Board finds that medical 
evidence contained in the Veteran's service treatment records 
is more probative.  Primarily, the Board notes that the March 
2006 examiner relied solely on the Veteran's service 
separation exam when forming his opinion.  He stated that the 
Veteran's hearing loss is unlikely related to his active duty 
service because the Veteran did not have hearing loss at 
separation.  Although it is true that the Veteran did not 
demonstrate hearing loss as defined in the regulation at his 
May 1991 separation exam, the examiner failed to discuss the 
numerous other in-service exams where the Veteran did 
demonstrate hearing loss under the regulation.  The examiner 
offered no other reasons and bases for his conclusion.  Thus, 
the Board finds that the examiner's opinion must be heavily 
discounted for failure to consider the entire service 
treatment record and for inadequate reasons and bases.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (stating that a 
Veteran may demonstrate service connection for hearing loss 
even in cases where his or her separation exam does not meet 
the regulatory requirement for hearing loss).   Further, 
hearing loss is a chronic disability by regulation.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Since hearing loss disability was shown during 
service, subsequent manifestations are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

In sum, the Board finds that the evidence in this case is at 
least in equipoise.  Although the March 2006 VA examiner 
offered a negative opinion on the etiology of the Veteran's 
hearing loss, the Board finds that the Veteran's service 
treatment records demonstrate that the his bilateral hearing 
loss began in service and continued throughout.  Giving the 
benefit of the doubt to the Veteran, the Board finds that 
service connection must be granted.  38 U.S.C.A. § 5107(b) 
(West 2002).

B. Bilateral Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).    Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  To establish service connection in this manner, 
the evidence must show that the Veteran suffers from a 
current disability as a result of an in-service event(s).

Since tinnitus is difficult to diagnose through medical 
examination, the Veteran is presumed competent to present 
evidence of a diagnosis.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  Thereafter, the Board is only free 
to weigh the credibility of the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).

In this case, the Board finds that a preponderance of the 
evidence is against the Veteran's claim.  Initially, the 
Board notes that there is conflicting evidence in the record 
as to when the Veteran's tinnitus began.   On his original 
May 2005 claim, the Veteran stated that his tinnitus began in 
1991, the year he left active duty.  However, at his March 
2006 VA examination, the Veteran stated that he did not 
experience tinnitus until 4 years before the date of the 
exam, which would be at least a decade after his separation 
from service.  Additionally, the Board notes that during a 
service exam in December 1989, the Veteran denied that he had 
ringing in his ears.  According to the evidence of record, 
the Veteran was not clinically diagnosed with tinnitus until 
March 2006, nearly 15 years after his separation from 
service.  Considering his conflicting statements on the start 
date of his tinnitus and the lack of a medical diagnosis 
until nearly 15 years after service, the Board finds that a 
preponderance of the evidence is against a finding that the 
Veteran's tinnitus began during service or shortly 
thereafter.

Additionally, there is no competent evidence that the 
Veteran's current tinnitus is related to service.  After 
reviewing the Veteran's service treatment records and 
examining the Veteran, the March 2006 VA examiner opined that 
it not as likely as not that the Veteran's tinnitus is 
related to service.  The Veteran himself has stated that his 
tinnitus is related to service; however, as a layperson he is 
not competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  

In sum, although the Veteran has presented evidence of a 
current diagnosis, a preponderance of the evidence is against 
a finding that tinnitus began during the Veteran's active 
service or shortly thereafter, or that current tinnitus is 
related to his active service.  As such, the benefit of the 
doubt rule does not apply and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


